DETAILED ACTION
	Claims 28-54 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2021 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 46, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites that the composition is “substantially free” of water, short chain alcohol, polyol, fatty alcohol, and fatty acid.  While the specification defines “substantially free” of polyols at paragraph 171 as published, there does not appear to be a definition for “substantially free” of the remaining ingredients, rendering the metes and bounds of the claim unclear because it is unknown how little of these ingredients may be present must be present in order for the composition to be “substantially free” of them.  See MPEP 2173.05(b) I.  Clarification is required.  
Claim 46 recites that the composition is “essentially waterless.”  The specification does not appear to define this term, rendering the metes and bounds of the claim unclear because it is unknown how much water may be present while still qualifying as “essentially waterless.”  See MPEP 2173.05(b) I.  Clarification is required.  
Claim 49 recites that the composition is “essentially free” of a list of ingredients, but the specification does not appear to define this term for any of the ingredients, rendering the metes and bounds of the claim unclear because it is unknown how much of these ingredients may be present while still qualifying as “essentially free.”  See MPEP 2173.05(b) I.  Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28-37, 39-44, and 46-54 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Jones et al. (US Pat. No. 5,558872) in view of Tamarkin et al. (US Pat. Pub. 2005/0031547).  
As to claims 28-37, 39-44, and 46-54, Jones discloses a skin protectant composition for irritated skin, the composition comprising a carrier comprising a gelled mineral oil, a silicone agent (a “liquid oil” of claim 1) in the amount of about 1% to about 30% (which is within the range of claim 28 but below the ranges of claims 29 and 42), and a hydrogenated butylene/ethylene/styrene copolymer and hydrogenated ethylene/propylene/styrene copolymer (an oil-soluble “polymeric gelling agent” of claims 32 and 34 in the amount of about 1% to about 20%, which encompasses the range of claim 33 )(see claim 1 of Jones).  The purpose of the silicone is to impart waterproofing to the composition (column 2, 7th paragraph).  Jones does not teach the inclusion of surfactant, thus meeting the negative limitation of claims 28 and 44, nor of water, thus meeting the “waterless” limitations of claims 46-47.  Jones further does not require the presence of any of the ingredients excluded by claims 30 and 49-50.
Regarding claims 31 and 35, although Jones is silent regarding the density of the mineral oil, the skilled artisan would recognize that mineral oil is divided into two fractions, light and heavy, and since claim 31 expressly encompasses the presence of either heavy or light mineral oil or both, the mineral oil in Jones will read on claim 31 regardless of whether it is heavy and/or light.  
As to claims 28-37, 39-44, and 46-54, Jones does not further expressly disclose that the composition comprises a suspended tetracycline as recited by claim 28 such as doxycycline (claims 36-37) in the amount recited by claim 39, along with additional actives (claims 40-41).  Additionally, Jones does not disclose an amount of the silicone liquid oil that is within the ranges of claims 29 and 42, nor the Aw value as recited by claim 48.  Nor does Jones teach a method of treating a dermatological disorder in a subject by applying the composition to a target area (claim 51) wherein the disorder is acne, rosacea, or impetigo (claims 52-54).  Nor does Jones disclose the presence of a liquid mineral oil as recited by claim 35 in addition to the gelled mineral oil.  Regarding claim 43, Jones does not require any of the excluded ingredients because Jones discloses that the presence of silicone is merely optional ((column 2, 7th paragraph), but in the absence of a silicone, the Jones composition would no longer comprise a liquid oil as required by base claim 28.  
Tamarkin discloses oleaginous compositions for dermal delivery of one or more active agents such as a tetracycline, such as doxycycline, as an antibacterial to treat skin disorders (paragraphs 12, 149, and 160-162), the composition further comprising a gelling agent and a hydrophobic solvent such as mineral oil or silicone oil or a mixture thereof, and wherein mineral oil is preferred (paragraphs 23, 28, and 86).  Tamarkin further discloses at paragraphs 147-241 numerous additional active agents that may be present, including many that are within the scope of claim 41, such as anti-acne agents, (paragraph 206), an NSAID to treat rosacea (paragraph 199), or an antibacterial agent to treat impetigo (paragraph 163).  Tamarkin further teaches that the active agent may be a skin protective agent (paragraph 45), which would render the composition a skin protective composition, which is the same function of the Jones composition.
As to claims 28-37, 39-44, and 46-54, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Jones skin protectant composition by incorporating active agents that would further enhance the skin-health promoting properties of the composition such as a suspended tetracycline such as doxycycline as an antibacterial to treat skin disorders, along with an additional active agent such as an anti-acne, anti-rosacea, or anti-impetigo agent for use in methods of treating these skin disorders by applying the composition to an affected area, since Tamarkin expressly teaches that gelled topical compositions comprising hydrophobic solvent carriers such as mineral oil are suitable for delivery of active agents such as doxycycline as well as other actives in methods of treating skin conditions including acne, rosacea, and impetigo, such that the skilled artisan reasonably would have expected that the gelled mineral oil composition of Jones could be used to deliver the foregoing actives in such methods.  
Regarding claims 29 and 42, it further would have been prima facie obvious to select an amount of silicone liquid oil within the claimed range, since said amount is a result effective variable that will affect the waterproofing properties of the composition.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 39, it further would have been prima facie obvious to select an amount of tetracycline within the claimed range, since said amount is a result effective variable that will affect the antibacterial therapeutic efficacy of the composition.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claims 35 and 43, it further would have been prima facie obvious to incorporate a light or heavy liquid mineral oil into the Jones composition as a further carrier, since Jones teaches mineral oil as a preferred hydrophobic solvent for use in a topical composition for skin, such that the skilled artisan reasonably would have expected that it could serve as a carrier for the hydrophobic Jones composition.  Such a modification is merely the combining of prior art elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2143.  
The resulting composition of Jones and Tamarkin as combined supra will possess an Aw value within the range recited by claim 48, because it comprises the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Claims 38 and 45 rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Jones et al. (US Pat. No. 5,558872) in view of Tamarkin et al. (US Pat. Pub. 2005/0031547) as applied to claims 28-37, 39-44, and 46-54 above, and further in view of Lichter et al. (U.S Pat. No. 8,030,297).  
 The teachings of Jones and Tamarkin are relied upon as discussed above, but they do not further expressly disclose that the tetracycline is micronized (claim 38) or is minocycline (claim 45), and is present in the amount recited by claim 45.
Lichter discloses a pharmaceutical composition (Abstract) that may comprise a tetracycline antibiotic such as doxycycline or minocycline as an active (column 24, last full paragraph).  Lichter teaches that micronization is a technique that may be used to reduce the particle size of an active agent in order to modulate its dissolution properties and maintain a consistent average particle size distribution (column 34, last paragraph).  
As to claim 38, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Jones and Tamarkin as combined supra by micronizing the tetracycline, since Lichter teaches that doing so will advantageously allow the skilled artisan to obtain a formulation having a consistent average particle size.
Regarding claim 45, it further would have been prima facie obvious to select minocycline as the tetracycline instead of doxycycline, since Licther discloses minocycline as an alternative tetracycline antibiotic to doxycycline, such that the skilled artisan reasonably would have expected that it could function successfully as the tetracycline antibiotic in the composition of Jones and Tamarkin as combined supra.  It further would have been prima facie obvious to select an amount of the minocycline that is within the claimed range, since the amount of a therapeutic agent is a result effective variable that will affect the therapeutic efficacy of the composition.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645